United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 20, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-40214
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

MAGDALENO ALCANTAR-CHAIDEZ

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-512-1
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     Magdaleno Alcantar-Chaidez appeals his convictions,

following a jury trial, on charges that he conspired to possess

more than 100 kilograms of marijuana with the intent to

distribute it, and possessed more than 100 kilograms of marijuana

with the intent to distribute it, all in violation of 18 U.S.C.

§ 2 and 21 U.S.C. §§ 841 and 846.    He contends that the evidence

produced at trial was insufficient to support his convictions.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40214
                                 -2-

In effect, Alcantar-Chaidez is challenging the district court’s

denial of his motion for acquittal, an issue which we review de

novo.    See United States v. Leed, 981 F.2d 202, 205 (5th Cir.

1993).

     Viewing the evidence produced at trial in the light most

favorable to the verdict, a reasonable trier of fact could have

found that the evidence established Alcantar-Chaidez’s guilt

beyond a reasonable doubt for both offenses.    See United States

v. Jaramillo, 42 F.3d 920, 922-23 (5th Cir. 1995); United States

v. Ivy, 973 F.2d 1184, 1888 (5th Cir. 1992).   Accordingly, the

district court’s judgment is AFFIRMED.